Per Curiam.
Respondent was admitted to practice in New York State by this court in December 1988. He maintains a law office in Fort Lee, New Jersey.
Petitioner, the Committee on Professional Standards, moves *598to suspend respondent from the practice of law pending his compliance with an order of this court dated April 21, 1992, which ordered him to appear for an examination under oath before petitioner on May 13, 1992 and to produce certain records and documents.
Respondent has not replied to the motion. Indeed, this entire matter has proceeded without any response from him. He did not reply to two letters of inquiry from petitioner, which failures lead to the April 21 order. He did not appear at the ordered examination nor did he respond to telephone calls from petitioner following his nonappearance, which failures prompted this motion. He has not responded to a letter of warning from the clerk of this court advising him of the possibility of his suspension from practice unless he replied to the motion. Petitioner has submitted documentation of mail service of both the April 21 order and this motion upon respondent.
Respondent has evinced a disregard for his fate as an attorney in New York State and an unacceptable disrespect for petitioner’s authority and for this court’s due exercise of its power and control over the practice of law by attorneys admitted to practice in this Department. Under such circumstances, we grant petitioner’s motion and suspend respondent from the practice of law in New York State until such time as he effectively complies with this court’s April 21, 1992 order and until further order of this court (see, e.g., Matter of Larson, 177 AD2d 852; Matter of Pierce, 71 AD2d 1036; cf., Matter of Bing, 119 AD2d 249).
Weiss, P. J., Crew III, Mahoney, Casey and Harvey, JJ., concur. Ordered that petitioner’s motion to suspend respondent from the practice of law pending his compliance with an order of this court dated April 21, 1992, be and hereby is granted; and it is further ordered, that David P. Hurwitz be and hereby is suspended from practice as an attorney and counselor at law in the State of New York pending his compliance with an order of this court dated April 21, 1992, effective immediately, and until further order of this court; and it is further ordered, that for the period of suspension respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor at law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is *599further ordered, that respondent shall comply with the provisions of section 806.9 of the rules of this court (22 NYCRR) regulating the conduct of disbarred, suspended or resigned attorneys.